EXHIBIT 10.28

 



INDEPENDENT DIRECTOR AGREEMENT

 

THIS INDEPENDENT DIRECTOR AGREEMENT is made effective as of the 24th of April,
2015 (the “Agreement”), between PAYMENT DATA SYSTEMS, INC., a Nevada corporation
with an address at 12500 San Pedro, Suite 120, San Antonio, Texas, 78216 (the
“Company”), and Peter G. Kirby, PhD (“Director”).

 

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available to serve on the board of directors of the Company
(the “Board”); and

 

WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board, and

 

WHEREAS, the Company appointed the Director effective as of the date hereof (the
“Effective Date”) and desires to enter into an agreement with the Director with
respect to such appointment; and

 

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
benefits to be derived by each party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. Position.  Subject to the terms and provisions of this Agreement, the Company
shall cause the Director to be appointed, and the Director hereby agrees to
serve the Company in such position upon the terms and conditions hereinafter set
forth, provided, however, that the Director’s continued service on the Board
after the initial three-year term on the Board, which term is subject to the
Company’s bylaws, as amended, and as may be subsequently amended, and pursuant
the Company’s bylaws, state or federal law or the rules of any stock exchange on
which the Company’s securities are listed, shall be subject to any necessary
approval by the Company’s stockholders.

 

2. Service.  Director will serve as a director of the Company and perform all
duties as a director of the Company, including without limitation (a) attending
meetings of the Board, (b) serving on one or more committees of the Board (each
a “Committee”) and attending meetings of each Committee of which Director is a
member, and (c) using reasonable efforts to promote the business of the Company.
The Company currently intends to hold at least one in-person regular meeting of
the Board and each Committee each quarter, together with additional meetings of
the Board and Committees as may be required by the business and affairs of the
Company. In fulfilling his responsibilities as a director of the Company,
Director agrees that he shall act honestly and in good faith with a view to the
best interests of the Company and exercise the care, diligence and skill that a
reasonably prudent person would exercise in comparable circumstances.

 

3. Compensation.

 

(a) Cash Compensation. The Director shall receive one thousand dollars ($1,000)
each quarter in arrears for participation in quarterly Board and Committee
meetings, including the annual stockholders’ meeting. There will be no
additional compensation for ad hoc or preparatory meetings or for being the
chair of a Committee, other than the Audit Committee. The Chair of the Audit
Committee will receive fifteen thousand dollars ($15,000) upon timely, including
extensions granted by the SEC, and compliant filing of the 10K each year. The
Company also agrees to pay Director a one-time twenty thousand dollar ($20,000)
bonus for continued loyalty and service to the Company.

 

Initials: PGK

1 of 17

 



(b) Independent Contractor.  The Director’s status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.

 

(c) Expense Reimbursements.  Upon submission of appropriate receipts, invoices
or vouchers as may be reasonably required by the Company, the Company will
reimburse Director for all reasonable out-of-pocket expenses incurred in
connection with the performance of Director’s duties under this Agreement during
the Directorship Term. Any reimbursements for out-of-pocket expenses of the
Director in excess of $500.00 must be approved in advance by the Company.

 

4. Directorship Term.  The “Directorship Term,” as used in this Agreement, shall
mean the period commencing on the Effective Date and terminating on the earliest
of the following to occur: (a) the death or disability of the Director; (b) the
termination of the Director from membership on the Board by the mutual agreement
of the Company and the Director; (c) the removal of the Director from the Board
by the majority stockholders of the Company; and (d) the resignation by the
Director from the Board.

 

5. Director’s Representation and Acknowledgment.  The Director represents to the
Company that the execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he may
have with or to any person or entity, including without limitation, any prior or
current employer. The Director hereby acknowledges and agrees that this
Agreement (and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and the Director shall have no recourse
whatsoever against any stockholder of the Company or any of their respective
affiliates with regard to this Agreement.

 

6. Director Covenants.

 

(a) Unauthorized Disclosure.  The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) the Director shall have no
such obligation to the extent such information is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company and/or destroy at the Company’s direction all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to the Director
in the course or otherwise as a result of the Director’s position with the
Company during or prior to the Directorship Term, provided that the Company
shall retain such materials and make them available to the Director if requested
in connection with any litigation against the Director under circumstances in
which (i) the Director demonstrates to the reasonable satisfaction of the
Company that the materials are necessary to his defense in the litigation and
(ii) the confidentiality of the materials is preserved to the reasonable
satisfaction of the Company.

 

Initials: PGK

2 of 17

 



(b) Non-Solicitation.  During the Directorship Term and for a period of two (2)
years thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee or customer of the Company or otherwise had a material business
relationship with the Company.

 

(c) Non-Compete. The Director agrees that during the Directorship Term and for a
period of two (2) years thereafter, he shall not in any manner, directly or
indirectly, through any person, firm or corporation, alone or as a member of a
partnership or as an officer, director, stockholder, investor or employee of or
consultant to any other corporation or enterprise; engage in the business of
developing, marketing, selling or supporting technology to or for businesses in
which the Company engages in or in which the Company has an actual intention, as
evidenced by the Company's written business plans, to engage in, within any
geographic area in which the Company is then conducting such business.  Nothing
in this Section 6 shall prohibit the Director from being (i) a stockholder in a
mutual fund or a diversified investment company or (ii) a passive owner of not
more than three percent of the outstanding stock of any class of securities of a
corporation, which are publicly traded, so long as the Director has no active
participation in the business of such corporation.

 

(d) Code of Ethics and Insider Trading Guidelines.  Director agrees to comply
with the Company’s Code of Ethics and to execute the Company’s Insider Trading
Guidelines in Attachments A and B, respectively. The Code of Ethics and Insider
Trading Guidelines may either or both be amended by the Company from time to
time.

 

7. Director and Officer Liability Insurance. Director shall be covered by the
Company’s director and officer’s liability insurance policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers.

 

8. Limitation of Liability; Right to Indemnification. Director shall be entitled
to limitations of liability and the right to indemnification against expenses
and damages in connection with claims against Director relating to his service
to the Company to the fullest extent permitted by the Company’s Certificate of
Incorporation and Bylaws (as such documents may be amended from time to time)
and other applicable law.

 

9. Amendments and Waiver. No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties. No waiver
of any provision of this Agreement on a particular occasion will be deemed or
will constitute a waiver of that provision on a subsequent occasion or a waiver
of any other provision of this Agreement.

 

10. Binding Effect, Assignments. This Agreement will be binding upon and inure
to the benefit of and be enforceable by the parties and their respective
successors and assigns. Notwithstanding the provisions of the immediately
preceding sentence, neither the Director nor the Company shall assign all or any
portion of this Agreement without the prior written consent of the other party.

 

11. Severability. The provisions of this Agreement are severable, and any
provision of this Agreement that is held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect will not affect the
validity or enforceability of any other provision of this Agreement.

 

12. Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Nevada applicable to contracts made
and to be performed in that state without giving effect to the principles of
conflicts of laws.

 

Initials: PGK

3 of 17

 



13. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions and prior agreements and understanding relating
to such subject matter.

 

14. Miscellaneous. This Agreement may be executed by the Company and Director in
any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument. Any party may execute this Agreement by facsimile signature and the
other party will be entitled to rely on such facsimile signature as evidence
that this Agreement has been duly executed by such party. Any party executing
this Agreement by facsimile signature will promptly forward to the other party
an original signature page by overnight courier. Director acknowledges that this
Agreement does not constitute a contract of employment and does not imply that
the Company will continue his service as a director for any period of time.

 

Signature Page Follows.

 

 

 

 

 

 

 

Initials: PGK



4 of 17

 

 

IN WITNESS WHEREOF, the parties have executed this Independent Director
Agreement as of the date shown above.

 



 



   Payment Data Systems, Inc.           By: /s/ Michael R. Long   Name: Michael
R. Long   Title: Chairman of the Board of Directors               By: /s/ Peter
G. Kirby   Name: Peter G. Kirby, PhD

 

 

 

 



5 of 17

 

Attachment A

 

Payment Data Systems, Inc.

 

Code of Ethics

 

 

 

In accordance with the requirements of the U.S. Securities and Exchange
Commission, the Board of Directors of Payment Data Systems, Inc. (with its
subsidiaries, the “Company”) has adopted this Code of Ethics (this “Code”) in
order to:

 

·encourage honest and ethical conduct, including fair dealing and the ethical
handling of conflicts of interest;

·encourage full, fair, accurate, timely and understandable disclosure;

·encourage compliance with applicable laws and governmental rules and
regulations;

·ensure the protection of the Company's legitimate business interests, including
corporate opportunities, assets and confidential information;

·deter wrongdoing; and

·ensure accountability for adherence to the Code.

 

All directors, officers and employees of the Company are required to be familiar
with the Code, comply with its provisions and report any suspected violations as
described below in Section 6, Reporting and Accountability. The Code will be
strictly enforced and violations will be dealt with immediately. Violations that
involve illegal behavior will be reported to the appropriate authorities.

 

This Code covers a wide range of business practices and procedures. It does not
cover every issue that may arise, but it sets out basic principles to guide all
employees, officers and directors of the Company. All such persons must conduct
themselves accordingly and seek to avoid even the appearance of improper
behavior. Those who violate the standards in this Code or who fail to cooperate
with management directions given to effect compliance with this Code may be
subject to disciplinary action, possibly including termination of employment.
For guidance with respect to issues not addressed in this Code, employees should
follow the Company’s internal policies and procedures.

 

If you have any questions regarding this Code, you should address these
questions to your supervisor, or to the general counsel or other person
identified by the Company as its compliance officer (the “Compliance Officer”).
The Code is enforced by the General Counsel where the suspected violation
involves a person who is not a director or officer. The audit committee, or, if
there is no audit or another independent committee, the Board of Directors
enforces any suspected violations involving a director or officer.

 

1. Honest and Ethical Conduct

 

Each director, officer and employee owes a duty to the Company to act with
integrity. Integrity requires, among other things, being honest and ethical.
This includes the ethical handling of actual or apparent conflicts of interest
between personal and professional relationships. Deceit and subordination of
principle are inconsistent with integrity.

 

Each director, officer and employee must:

 

Initials: PGK

6 of 17

 



·Act with integrity, including being honest and ethical while still maintaining
the confidentiality of information where required or consistent with the
Company’s policies.

·Observe both the form and spirit of laws and governmental rules and regulations
and accounting standards.

·Adhere to a high standard of business ethics.

·Accept no improper or undisclosed material personal benefits from third parties
as a result of any transaction or transactions of the Company.

 

2. Conflicts of Interest

 

A “conflict of interest” arises when a person’s loyalties or actions are divided
between the interests of the Company and those of another, such as a competitor,
supplier or customer, or personal business. A conflict of interest can arise
when an employee takes actions or has interests that may make it difficult to
perform his or her work objectively and effectively. A conflict of interest may
also arise when an individual, or members of his or her family, receives an
improper personal benefit as a result of his or her position in, or relationship
with, the Company. Moreover, the appearance of a conflict of interest alone can
adversely affect the Company and its relations with business partners,
customers, suppliers and employees.

 

Employees are expected to use good judgment, to adhere to high ethical standards
and to avoid situations that create an actual or potential conflict of interest.
It is almost always a conflict of interest for employees to work simultaneously
for a competitor, customer or supplier. In this regard, Company personnel shall
not have any undisclosed financial interest in any competitor, supplier,
customer, or strategic partner if that interest would create a conflict of
interest with the Company. If there is such an interest, the employee should
disclose the nature of the interest to the human resources department or the
general counsel, as appropriate; provided, however, that employees may maintain
small investments in publicly held companies in which an employee has no
influence or control.

 

A conflict of interest can also arise with respect to employment of relatives
and persons with close personal relationships. If a director, officer or
employee (or someone with whom the person has a close relationship (e.g., a
family member or close companion) has a financial or employment relationship
with an actual or potential competitor, supplier or customer, the director,
officer or employee must disclose this fact in writing to the Compliance
Officer. The Company may take any action that it deems necessary in its sole
discretion to avoid or remedy an actual, prospective or perceived conflict of
interest, including a reassignment of some or all of the employee’s duties or
change of the employee’s position.

 

Loans by the Company to, or guarantees by the Company of obligations of,
employees or their family members are of special concern and could constitute
improper personal benefits to the recipients of such loans or guarantees,
depending on the facts and circumstances. Loans by the Company to, or guarantees
by the Company of obligations of, any director or officer (or their family
members) are expressly prohibited unless approved by the Board of Directors.

 

A conflict of interest may not always be clear; therefore, you should consult
with the Compliance Officer if you have any questions. Any employee who becomes
aware of a conflict or a potential conflict should bring it to the attention of
the Compliance Officer.

 

3. Disclosure

 

Initials: PGK

7 of 17

 



Each director, officer and employee, to the extent involved in the Company’s
disclosure process, including the Chief Executive Officer, the Chief Financial
Officer, and the Controller (the “Senior Financial Officers”) and the General
Counsel, is required to be familiar with the Company’s disclosure controls and
procedures applicable to him or her so that the Company’s public reports and
documents filed with the Securities and Exchange Commission (the “SEC”) comply
in all material respects with the applicable federal securities laws and SEC
rules. In addition, each such person having direct or supervisory authority
regarding these SEC filings or the Company’s other public communications
concerning its general business, results, financial condition and prospects
should, to the extent appropriate within his or her area of responsibility,
consult with other Company officers and employees and take other appropriate
steps regarding these disclosures with the goal of making full, fair, accurate,
timely and understandable disclosure.

 

Each director, officer and employee, to the extent involved in the Company’s
disclosure process, including without limitation the Senior Financial Officers
and the General Counsel, must:

 

·Familiarize himself or herself with the disclosure requirements applicable to
the Company as well as the business and financial operations of the Company.

·Not knowingly misrepresent, or cause others to misrepresent, facts about the
Company to others, whether within or outside the Company, including to the
Company's independent auditors, governmental regulators and self-regulatory
organizations.

 

4. Compliance

 

It is the Company’s policy to comply with all applicable laws, rules and
regulations. It is the personal responsibility of each employee, officer and
director to adhere to the standards and restrictions imposed by those laws,
rules and regulations in the performance of their duties for the Company,
including those relating to accounting and auditing matters and insider trading.
Other policies issued by the Company also provide guidance as to certain of the
laws, rules and regulations that apply to the Company’s activities.

 

5. Insider Trading

 

Generally, it is against Company policy for any individual to profit from
undisclosed information relating to the Company or any other company in
violation of insider trading or other laws. Inside information is any material,
non-public information a reasonable investor is likely to consider important
when making an investment decision. Anyone who is aware of material non-public
information relating to the Company, our business partners, or other companies
may not use the information to trade directly or indirectly or tip others to
trade in stock or other securities of that company in violation of the federal
securities laws.

 

If you are uncertain about the legal rules involving your purchase or sale of
any Company securities or any securities in companies that you are familiar with
by virtue of your work for the Company, you should consult with the Compliance
Officer before making any such purchase or sale. You should also consult the
Company’s Insider Trading Policy which applies to all directors, officers and
employees as well as consultants and independent contractors of the Company and
is hereby incorporated by reference.

 

6. Reporting and Accountability

 

The Board of Directors has the authority to interpret this Code in any
particular situation. Any director, officer or employee who becomes aware of any
violation of this Code is required to notify the audit committee, if there is
one or if not, the full Board or the Compliance Officer promptly.

 

Initials: PGK

8 of 17

 



Any questions relating to how these policies should be interpreted or applied
should be addressed to the Compliance Officer or the audit committee or Board,
as applicable. Any material transaction or relationship that could reasonably be
expected to give rise to a conflict of interest, as discussed in Section 2 of
this Code, should be discussed with the Compliance Officer or the audit
committee or Board, as applicable. A director, officer or employee who is unsure
of whether a situation violates this Code should discuss the situation with the
Compliance Officer or the audit committee, if there is one or if not, the full
Board, as applicable.

 

Each director, officer or employee must:

 

·Notify the appropriate contact promptly of any existing or potential violation
of this Code.

·Cooperate in any internal investigation of misconduct under this Code.

·Not retaliate against any other director, officer or employee for good faith
reports of known or suspected acts of misconduct or other violations of this
Code.

 

The Company will follow the following procedures in investigating and enforcing
this Code and in reporting on the Code:

 

·The Compliance Officer, the audit committee, if there is one or if not, the
full Board, as the case may be, will take all appropriate action to investigate
any violations reported. In addition, the audit committee, Board or the
Compliance Officer, as appropriate, shall report each violation and alleged
violation involving a director or an executive officer to the Chairperson of the
Board. To the extent he or she deems appropriate, the Chairperson of the Board
shall participate in any investigation of a director or executive officer. After
the conclusion of an investigation of a director or executive officer, the
conclusions shall be reported to the entire Board.

·The Board will conduct such additional investigation as it deems necessary. If
the Board determines that a director or executive officer has violated this
Code, it will take such disciplinary or preventive action as deemed appropriate,
up to and including dismissal or, in the event of criminal or other serious
violations of law, notification of the SEC or other appropriate law enforcement
authorities.

·The Company will make every effort to protect the integrity of every
investigation, including protecting reporters and witnesses from harassment,
intimidation and retaliation, keep evidence from being destroyed, ensure
testimony is honest and identify root causes. The Company will make every effort
to keep the identity of every reporter private and to secure any data relating
to the investigation. Also, the Company may require witnesses to maintain a
particular investigation and their role in strict confidence.

 

7. Corporate Opportunities

 

Employees, officers and directors are prohibited from taking (or directing to a
third party) a business opportunity that is discovered through the use of
corporate property, information or position, unless the Company has already been
offered the opportunity and turned it down. More generally, employees, officers
and directors are prohibited from using corporate property, information or
position for personal gain and from competing with the Company.

 

Sometimes the line between personal and Company benefits is difficult to draw,
and sometimes there are both personal and Company benefits in certain
activities. Employees, officers and directors who intend to make use of Company
property or services in a manner not solely for the benefit of the Company
should consult beforehand with the Compliance Officer, the audit committee or
the Board.

 

Initials: PGK

9 of 17

 



8. Confidentiality

 

In carrying out the Company’s business, employees, officers and directors often
learn confidential or proprietary information about the Company, its customers,
suppliers, or joint venture parties. Employees, officers and directors must
maintain the confidentiality of all information so entrusted to them, except
when disclosure is authorized or legally mandated. Confidential or proprietary
information of our Company, and of other companies, includes any non-public
information that would be harmful to the relevant company or useful or helpful
to competitors if disclosed.

 

9. Fair Dealing

 

We seek to succeed through honest business competition. We do not seek
competitive advantages through illegal or unethical business practices. Each
employee, officer and director should endeavor to deal fairly with the Company’s
customers, consultants, service providers, suppliers, competitors and employees.
No employee, officer or director should take unfair advantage of anyone through
manipulation, concealment, abuse of privileged information, misrepresentation of
material facts, or any unfair dealing practice.

 

10. Protection and Proper Use of Company Assets

 

All employees, officers and directors should protect the Company’s assets and
ensure their efficient use. All Company assets should be used only for
legitimate business purposes.

 

11. Payments to Government Personnel

 

The United States Foreign Corrupt Practices Act prohibits giving anything of
value, directly or indirectly, to officials of foreign governments or foreign
political candidates in order to obtain or retain business. It is strictly
prohibited to make illegal payments to government officials of any country.

 

In addition, the United States government has a number of laws and regulations
regarding business gratuities which may be accepted by U.S. government
personnel. The promise, offer or delivery to an official or employee of the U.S.
government of a gift, favor, or other gratuity in violation of these rules would
not only violate Company policy but could also be a criminal offense. State and
local governments, as well as foreign governments, may have similar rules. It is
the Company’s policy to not provide any gifts, favors or gratuities to any
government official.

 

12. Amendment, Modification and Waiver

 

This Code may be amended or modified by the Company’s Board of Directors. Any
employee or director who believes that a waiver may be called for should discuss
the matter with the Compliance Officer, the audit committee, if there is one or
if not, the full Board. Waivers of this code may only be granted by the Board of
Directors or a committee of the Board of Directors with specific delegated
authority to grant such waivers at their sole discretion. Any waivers involving
a director or executive officer may only be granted by the Board of Directors at
its sole discretion. Waivers will be disclosed as required by the Securities
Exchange Act of 1934, as amended, and the rules promulgated thereunder and any
applicable rules relating to the maintenance of the listing of our securities on
any stock exchange. The company will review this Code regularly to assess its
utility given the changing demands of the company and the scale and scope of its
operations.

 

 

Initials: PGK

10 of 17

 



[acknowledgement on following page]

 

 

 

 

 

 

 

 

 

 

 

 

Initials: PGK



11 of 17

 

ACKNOWLEDGEMENT

 

 

 

I acknowledge that I have read and understood the Payment Data Systems Code of
Ethics and will comply with its terms and conditions,. I understand that if I
have any questions regarding this policy, I will direct them to the Company’s
General Counsel.

 

 

Signed: /s/ Peter G. Kirby

 

Name: Peter G. Kirby, PhD

 

Dated: April 24, 2015

 

 

 

 

 

 

 

 

 

 

 

12 of 17

 



Attachment B

 

Payment Data Systems, Inc.

 

Insider Trading Policy

 



--------------------------------------------------------------------------------



 

THIS POLICY HAS BEEN ADOPTED BY THE BOARD OF

 

DIRECTORS OF Payment Data Systems, Inc.

 

AND IS APPLICABLE TO ALL DIRECTORS, OFFICERS,

 

EMPLOYEES AND CONSULTANTS OF THE COMPANY.

 

 

 

The Need for a Policy Statement

 

The purchase or sale of securities while possessing material nonpublic
information or the selective disclosure of such information to others who may
trade is prohibited by federal and state laws.

 

The Company has adopted the following policy with respect to purchases and sales
of the Company's securities by directors, officers, employees and consultants
who have material nonpublic information about the Company and about other firms
with which it works closely. For purposes of this policy, outside directors and
consultants are included within the term "employee." Each employee is
responsible for ensuring that he or she does not violate federal or state
securities laws or the Company's policy concerning securities trading. This
policy is designed to promote compliance with the federal securities laws and to
protect the Company, as well as those persons, from the very serious liabilities
and penalties that can result from violations of these laws.

 

Potential penalties for insider trading violations include civil fines for up to
three times the profit gained or loss avoided by the trading, criminal fines of
up to $1,000,000.00 and jail sentences of up to ten (10) years. In addition, a
company whose employee violates the insider trading prohibitions may be liable
for a civil fine of up to the greater of $1,000,000.00 and three times the
profit gained or loss avoided as a result of the employee's insider trading
violations.

 

The Company's Policy

 

Company employees may not trade in the stock or other securities of any firm
when they know "material nonpublic information" about the firm. This restriction
on "insider trading" is not limited to trading in the Company's securities. It
includes trading in the securities of other firms, such as customers or
suppliers of the Company and those with which the Company may be negotiating
major transactions, such as an acquisition, investment or sale. Information that
is not material to the Company may nevertheless be material to one of those
other firms.

 

"Trading" includes purchases and sales of stock, bonds, debentures, options,
puts, calls and other similar securities. This policy includes trades made
pursuant to any investment direction under employee benefit plans as well as
trades in the open market. For example, sales of stock acquired through any
employee stock purchase plan or transactions in the self-directed portion of any
retirement or pension plan are covered by this policy. This policy also applies
to the exercise of options with an immediate sale of some or all of the shares
through a broker.

 

Initials: PGK

13 of 17

 



Employees must not pass material nonpublic information on to others or recommend
to anyone the purchase or sale of any securities on the basis of such
information. This practice, known as "tipping," also violates the securities
laws and can result in the same civil and criminal penalties that apply to
insider trading, whether or not the employee derives any benefit from another's
actions.

 

The same restrictions apply to family members and other persons living in an
employee's household. Employees are expected to be responsible for the
compliance of the members of their immediate family and personal household.
Transactions that may be necessary or justifiable for independent reasons (such
as the need to raise money for an emergency expenditure) are no exception to the
policy.

 

Because of the unique potential for abuse of material nonpublic information, it
is also the Company's policy that directors, officers and employees may not
engage in short-term speculative transactions involving "trading" the Company's
securities. This would include short sales and buying or selling puts or calls.
In addition, the purchase of the Company's securities on margin (except for the
exercise of employee stock options) is prohibited.

 

Definition of Material Nonpublic Information

 

Material Information. Information is material if there is a substantial
likelihood that a reasonable investor would consider it important in deciding
whether to buy, hold or sell a security. Therefore, any information that could
reasonably be expected to affect the price of the security is material. Common
examples of material information are:

 



*Projections of future earnings or losses or changes in such projections.

 

*Actual changes in earnings.

  

*A pending or prospective joint venture, merger, acquisition, tender offer or
financing.

 

*A significant sale of assets or disposition of a subsidiary.

 

*A gain or loss of a material contract, customer or supplier or material changes
in the profitability status of a current contract.

 

*The development or release of a new product or service.

 

*Changes in a previously announced schedule for the development or release of a
new product or service.

 

*Changes in management, other major personnel changes or labor negotiations.

 

*Significant increases or decreases in dividends or the declaration of a stock
split or the offering of additional securities.

 

*Financial liquidity problems.

 

Initials: PGK



14 of 17

 



Both positive and negative information can be material. Because trading that
receives scrutiny will be evaluated after the fact with the benefit of
hindsight, questions concerning the materiality of particular information should
be resolved in favor of materiality, and trading should be avoided.

 

Nonpublic Information. Nonpublic information is information that is not
generally known or available to the public. Information is considered to be
available to the public only when it has been released to the public through
appropriate channels, e.g., by means of a press release or a statement from one
of the corporation's senior officers, and enough time has elapsed to permit the
investment market to absorb and evaluate the information. As a general rule,
information is considered nonpublic until the second business day after public
disclosure.

 

Unauthorized Disclosure

 

Maintaining the confidentiality of Company information is essential for
competitive, security and other business reasons, as well as to comply with
securities laws. All information an employee learns about the Company or its
business plans in connection with his or her employment is potentially "inside"
information until publicly disclosed or made available by the Company. The
employee should treat all such information as confidential and proprietary to
the Company. The employee may not disclose it to others, such as family members,
other relatives, or business or social acquaintances, who do not need to know it
for legitimate business reasons.

 

Also, the timing and nature of the Company's disclosure of material information
to outsiders is subject to legal rules the breach of which could result in
substantial liability to the employee, the Company and its management.
Accordingly, it is important that only specifically designated representatives
of the Company discuss the Company and its affiliates and subsidiaries with the
news media, securities analysts and investors. Inquiries of this type received
by any employee should be referred to the Company’s Chief Executive Officer.

 

Additional Restrictions and Requirements

 

The following additional procedures are designed to help prevent inadvertent
violations and avoid even the appearance of improper transactions in the
Company's securities. Employees who wish to trade in the Company's securities
should trade only during the period beginning one (1) trading day after the
release of quarterly earnings and extending until the fifteenth (15th) day of
the third month of the quarter. Of course, even during this trading window
period, an employee may not trade if he or she is aware of any material
nonpublic information. If an employee believes there are compelling reasons why
he or she needs to trade in the Company's securities during periods other than
the recommended "windows," the employee needs to consult the Company’s General
Counsel.

 

Systematic Trading Plans

 

Officers and other insiders who wish to enter into arrangements for systematic
trading of the Company's securities under a systematic trading plan pursuant to
Rule 10b5-1 are permitted to do so upon the approval of the Company’s Board of
Directors. The trading plan must be entered into by an insider during an open
trading window period as defined above while he or she is unaware of any
material nonpublic information and must be in compliance with the Rules and
Regulations of the Securities and Exchange Commission and all other applicable
federal and state laws.

 

Initials: PGK

15 of 17

 



Personal Responsibility; Assistance

 

Each employee should remember that the ultimate responsibility for adhering to
this policy and avoiding improper trading rests with the employee. In this
regard, it is important that each employee use his or her best judgment. If an
employee violates this policy, the Company may take disciplinary action,
including dismissal for cause. Compliance with this policy by all employees is
of the utmost importance both for the employee and for the Company. Any person
who has any questions about the application of this policy to any particular
case may obtain additional guidance from the Company’s General Counsel.

 

 

 

[acknowledgement on following page]

 

 

 

 

 

 

Initials: PGK



16 of 17

 

 

ACKNOWLEDGEMENT

 

 

 

 

I acknowledge that I have read and understood the Payment Data Systems Insider
Trading Policy and will comply with its terms and conditions, except for the
additional restriction limiting my trading of the Company’s securities to
designated time periods referred to as trading window periods. I understand that
if I have any questions regarding this policy, I will direct them to the
Company’s General Counsel.

 

 

Signed: /s/ Peter G. Kirby

 

Name: Peter G. Kirby, PhD

 

Dated: April 24, 2015

 

 

 

 

 

 

 

 

17 of 17



--------------------------------------------------------------------------------

